ORDER
PER CURIAM:
AND NOW, to wit, this 21st day of July, 1982, upon consideration of the Application for Relief in the Nature of a Request, 291 Pa.Super. 51, 435 A.2d 214 for Clarification of this court’s order of September 25, 1981, it is hereby ordered that said application is granted and the following clarification noted. The order of September 25, 1981 of this court reversed the August 26, 1980 order of the lower court. Because the August 26, 1980 order was itself retroactive to March 17, 1980, the effect of this court’s September 25, 1981 order is also retroactive to March 17, 1980.